ORDER

NOW ON THIS 24th day of September, 2004, the Respondent’s motion to dismiss the Petitioner’s appeal of the order entered by the Hearing Officer of the Employee Appeals Board entered and dated June 7, 2004, comes on for consideration; the Court after examining the files and records finds and orders:
That the Hearing Officer of the Employee Appeals Board entered and filed his order on June 7, 2004.
That a copy of the order entered by the Hearing Officer of the Employee Appeals Board was served on the Petitioner’s Counsel of Record on June 8, 2004.
That the Petitioner filed her appeal of the Hearing Officer of the Employee Appeals Board’s order herein on July 16, 2004. Pursuant to 51 CNCA § 1025(B) this appeal is dismissed.
IT IS THEREFORE the order of the Court that the Petitioner’s Employee’s Appeal of the Final Decision of the Employee Appeals Board is hereby dismissed.